DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered. 

Response to Amendment
The Amendment, filed on 05/27/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-16 have been considered and examined.  No claims has/have been canceled.  Claims 17-20 are withdrawn.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 line 1 recites “the first insulating material” which should be changed to “the insulating material” to place the claim limitation into better form.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 line 1 the examiner suggests putting a “the” before “plurality”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan et al. (US Pub. 2021/0071850) in view of Law et al. (US Pub. 2013/0155713).
As to claim 1, Shan discloses an apparatus (Fig. 1 and 2) for providing light having a first end (left end in Fig. 2) and a second end (right end in Fig. 2), the apparatus comprising: three wires (Fig. 2; 11, 12 and 13 first through third wires respectively) comprising a first component wire (11), a second component wire (12), and a return wire (13), wherein: each of the three wires have a first and second predominantly terminal section (left and right sides; Fig. 2 and 3); the first predominantly terminal section of the first component wire (11) is electrically connected to the first predominantly terminal section of the second component wire (12) near the first end of the apparatus (see drawing left side); and the second predominantly terminal sections of the three wires are electrically connected near the second end of the apparatus (see drawing  right side); and a plurality of diodes (14 SMD LEDs) connected to the first component wire (11) and the second component (12) wire at periodic distances (Fig. 1 and 2); wherein the plurality of diodes (14 SMD LED) are coated (15 packaging adhesive body) wherein the plurality of diodes are coated in an insulating (Fig. 2; 15) (
    PNG
    media_image1.png
    359
    748
    media_image1.png
    Greyscale
); and the first component wire (see drawing; Fig. 2 and 3) and second component wire have breaks (see Fig. 3) at periodic distances along the apparatus (see Fig. 2 and 3), the breaks being filled (Fig. 2; 15;  The breaks are at least partially filled as seen in Fig. 2) by the insulating (Fig. 2; 15) except for wherein the plurality of diodes are coated in an insulating thermoset polymer; insulating thermoset polymer.
Law teaches the plurality of diodes (204 LED lights) are coated in an insulating thermoset polymer (101/201 thermosetting polymer; 0034, 0035 epoxide resin with polyamine hardener are insulative thermally and electrically.); insulating thermoset polymer (101/201 thermosetting polymer; 0034, 0035 epoxide resin with polyamine hardener are insulative thermally and electrically.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use coating as taught by Law for the  plurality of diodes coating as disclosed by Shan to utilize the coating material to shield LED lights (0035]) and/or to absorb excessive vibration of the LEDs (0036) and/or to protect and stabilize the LED lights (0014]) especially from ingress and/or replace one insulating material for another to obtain predictable results.
	
As to claim 2, Shan discloses wherein the diodes are light-emitting diodes (LEDs) (14 SMD LEDs).

As to claim 3, Shan discloses wherein the diodes are surface mount technology (SMT) LEDs (14 LEDs SMD).

As to claim 5, Shan discloses wherein a polarity of the diodes (14) changes at periodic distances along the apparatus (Fig. 2, 3 and 10; 0054).

As to claim 6, Shan and Law discloses/teaches wherein: the plurality of diodes (14 of Shan) are connected to the first (11 of Shan) and second (12 of Shan) component wires at connection points (Fig. 2 of Shan); the three wires are coated in an insulating material (Fig. 11 insulating layers of Shan), different (Fig. 11 shows that they are different as one is transmissive of light so the LED may be seen and the other insulating layer is opaque as the wire cannot be seen through the wire. of Shan) from the insulating (15 packaging adhesive body of Shan) thermoset polymer (101/201 insulating thermosetting polymer; 0035 epoxide resin with polyamine hardener are insulative thermally and electrically of Law) in segments (segments between 15s; see Fig. 11 of Shan) not including the connection points (0005 insulating layer covering of Shan).

Regarding claim 14, Shan discloses the three wires (11-13) and plurality of diodes (abstract; plurality of SMD LEDs) are able to conduct electric current produced by an input voltage of approximately 29 volts of direct current (The string can be powered by low voltage such as 3V 0071 and 0072 and a medium or high voltage such as 110V 0069, so it can be powered by a voltage in-between of approximately 29 volts.).
		

Claims 4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and Law as applied to claim 1 above, and further in view of Shao (US Pub. 20190277458).
	As to claim 4, Shan/Law disclose/teach wherein: the plurality of diodes (14 plurality of SMD LEDs of Shan) are coated in separate portions of the insulating (Fig. 2 shows three separate portions of 15 packaging adhesive bodies of Shan) thermoset polymer (101/201 thermosetting polymer; 0034, 0035 epoxide resin with polyamine hardener are insulative thermally and electrically of Law);  except for at least two of the diodes are coated by a same portion of the insulating polymer; and the at least two diodes are configured to emit different colors of light.
Shao teaches at least two of the diodes (Fig. 17; 132a and 132b light sources/LED 0042) are coated (150 transparent glue) by a same portion (claim 1 and 10; abstract) of the insulating polymer (Fig. 17; 0050 UV cure adhesive; Such UV creates crosslinked polymers; ); and the at least two diodes (132a and 132b) are configured to emit different colors of light (claim 1 and 10; abstract).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the two diode/different color configuration as taught by Shao for the diode/color configuration as disclosed by Shan as modified by Law to utilize a configuration that emits light of two different colors, but it can create two different light emission patterns, or lighting effects (0119).
	
	
Regarding claim 7, Shan/Law discloses/teaches the insulating thermoset polymer (101/201 thermosetting polymer; 0034, 0035 epoxide resin with polyamine hardener are insulative thermally and electrically of Law) above except for wherein the insulating material different from the insulating polymer is formed to have three connected channels that carry the three wires.
Shao teaches the insulating material (PVC; 0054; this is not transmissive.) different from the insulating polymer (0050 and 0051  UV cure adhesive, this is transmissive ) is formed to have three connected channels that carry the three wires (0064 unitary layer for first, second and third wires.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use insulating material/insulating polymer/three connected channel configuration as taught by Shao for the insulating/insulating/channel configuration as disclosed by Shan to utilize simple substitution of one known insulating/insulating/channel configuration for another to obtain predictable results (Fig. 17).

Regarding claim 8, Shan discloses the invention as disclosed above except for wherein the insulating thermoset polymer is flexible.
Law teaches the insulating thermoset polymer is flexible (0024 malleable thermosetting polymer; 0031 flexible light-bar).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the flexible polymer as taught by Law for the insulating coating as disclosed by Shan to utilize a coating that is flexible to allow for flexing of the lighting device (0024, 0031, 0033) and/or for shielding LEDs from external shock (0024) and/or for the same reasons as found in claim 1.

Claims 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan, Law and Shao as applied to claim 7 above, and further in view of Chen (US Pub. 10,288,235:”Chen2”).
Regarding claim 9, Shan, Law and Shao disclose/teach the insulating material (PVC; 0054 non-transmissive of Shao) different from the insulating (Fig. 17; 0050 UV cure adhesive; Such UV creates crosslinked polymers, transmissive of Shao) thermoset (101/201 thermosetting polymer; 0034, 0035 epoxide resin with polyamine hardener are insulative thermally and electrically of Law) polymer (0050 and 0051  UV cure adhesive of Shao) (see also rejection to claim 7 where these limitations where already rejected.) except for the insulating material is opaque.
Chen2 teaches the insulating material is opaque (col. 3 line 60-col. 4 line 15; green also could be white; non-translucent).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use colored opaque material as taught by Chen2 for the insulating material as disclosed by Shan to utilize simple substitution of one insulating material for another to obtain predictable results and/or to match the color of an artificial Christmas tree (col. 3 line 60-col. 4 line 15) or an artificial snow-covered artificial tree.

Regarding claim 10, Shan discloses the insulating material (PVC; 0054 non-transmissive of Shao) different from the insulating (Fig. 17; 0050 UV cure adhesive; Such UV creates crosslinked polymers, transmissive of Shao) thermoset (101/201 thermosetting polymer; 0034, 0035 epoxide resin with polyamine hardener are insulative thermally and electrically of Law) polymer (0050 and 0051  UV cure adhesive of Shao) (See also rejection to claim 7 where these limitations where already rejected.) except for the insulating material is green.
Chen2 teaches the insulating material is green (col. 3 line 60-col. 4 line 15; green;).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use green insulating material as taught by Chen2 for the insulating material as disclosed by Shan to utilize simple substitution of one insulating material for another to obtain predictable results and/or to match the color of an artificial Christmas tree (col. 3 line 60-col. 4 line 15).

Regarding claim 11, Shan discloses the insulating material (PVC; 0054 of Shao) different from the insulating (Fig. 17; 0050 UV cure adhesive; Such UV creates crosslinked polymers of Shao) thermoset (101/201 thermosetting polymer; 0034, 0035 epoxide resin with polyamine hardener are insulative thermally and electrically of Law) polymer (0050 and 0051  UV cure adhesive of Shao)(see also rejection to claim 7 where these limitations where already rejected.) except for the insulating material is covered with a green coating.
The Examiner takes official notice of that covering with a green coating as it is common knowledge to one in the art capable of instant and unquestionable demonstration as being well-known (MPEP 2144.03 A).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use covering with a green color as taught by common knowledge for the insulating material as disclosed by Shan to utilize the common knowledge that if one wants to color something one can cover it with a colored coating for especially decorative purposes and in this instance a green coating by painting, etc.
		
Regarding claim 13, Shan discloses the invention as disclosed above except for the first insulating material is a polyvinyl chloride (PVC) wire jacket.
Chen2 teaches the first insulating material (52; Fig. 5) is a polyvinyl chloride (PVC) wire jacket (col. 3 line 60-col. 4 line 15; 52 electrical insulation comprises PVC).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use first insulating material as taught by Chen2 for the first insulating material as disclosed by Shan to utilize simple substitution of one known first insulating material for another to obtain predictable results (col. 3 line 60-col 4 line 15).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and Law as applied to claim 1 above, and further in view of Hosoya (JP2017069401A).
Shan discloses the invention as disclosed above except for the insulating thermoset polymer is tinted to alter a wavelength of light emitted from the plurality of diodes.
Hosoya teaches the insulating thermoset polymer (page 5/12 of English translation, see paragraph beginning “The translucent member…”) is tinted to alter a wavelength of light emitted (page 5/12 of English Translation, see paragraph beginning “As a filler…”) from the plurality of diodes (page 5/12 of English translation, see paragraph beginning “The planar view shape…”).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use tinting as taught by Hosoya for the insulation thermoset polymer as disclosed by Shan as modified by Law to utilize removing undesired wavelength i.e. notch filtering (page 5/12 of English Translation, see paragraph beginning “As a filler…”).
	
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and Law as applied to claim 1 above, and further in view of Ahroni (USPN 4,899,266).
Shan discloses the invention as disclosed above except for the apparatus further comprises an endpiece connected to the three wires near the first end of the apparatus and is configured for connection with a wall outlet.
Ahroni teaches the apparatus further comprises an endpiece (Fig. 2; 16 wall plug) connected to the three wires (11-13 three wires) near the first end of the apparatus (Fig. 2) and is configured for connection with a wall outlet (wall plug 16 gets connected to a wall outlet.).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the endpiece as taught by Ahroni for the apparatus as disclosed by Shan to utilize a wall plug for powering and keeping the terminal portion of the light set together of the apparatus (Fig. 2).
	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shan and Law as applied to claim 1 above, and further in view of McRae (US Pub. 2013/0313988).
Regarding claim 16, Shan discloses the invention as disclosed above except for the apparatus further comprises an alternating current-to-direct-current (AC/DC) convertor.
McRae teaches the apparatus further comprises an alternating-current-to-direct-current (AC/DC) convertor (Fig. 4B; 51 AC/DC converter).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use converter as taught by McRae for the apparatus as disclosed by Shan to utilize powering by DC current (0046).
			
	
	Response to Arguments
		There are no arguments given by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yin (USPN 11,421,834) discloses LED Strip and Manufacturing Method Thereof and LED Components Used Therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875